Citation Nr: 1503467	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  09-23 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neck disability, to include as secondary to service-connected thoracolumbar degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel



INTRODUCTION

The Veteran had active duty from December 1964 to December 1967. 

This matter is on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2009, the Veteran appeared at a personal hearing at the RO.  A transcript is of record.  The matter was most recently remanded in July 2014 for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   


REMAND

In the January 2014, the Board Remanded the Veteran's claim for entitlement to service connection for a neck disability for an opinion as to whether any diagnosed neck disability was at least as likely as not related to the Veteran's active service.  The examiner was instructed to acknowledge and discuss the Veteran's report of neck or cervical spine problems since service.  The Board also requested an opinion as to whether this disability was related to his service-connected thoracolumbar spine disability.

In a May 2014 VA cervical spine examination report, the VA examiner opined that the Veteran's neck condition was less likely than not related to his service or secondary to the lumbar spine condition.  The examiner's supporting rationale was that the service treatment records were silent for a neck condition.  There was no discussion of the Veteran's lay history.  As for the secondary service connection aspect of the claim, the examiner stated that the "orthopedic literature would not support a claim of DJD of lumbar spine causing the same condition in the cervical spine."  The examiner unfortunately did not comment on the likelihood that the service-connected thoracolumbar spine disability had aggravated the Veteran's neck disability.  Thus, as there remained no opinion addressing the issue of aggravation, the Board remanded the claim in July 2014 for an addendum opinion.  

The Veteran's claims file was once again reviewed by a VA examiner in August 2014.  For rationale supporting the opinion to the question on whether the Veteran's neck disability was less likely than not incurred or caused by the claimed in-service injury, the examiner stated "no complaint of any neck condition in STR." The examiner failed, once again, to address and discuss the Veteran's lay history of neck problems, as required by the Board's July 2014 remand.  As rationale for the question whether the neck disability was less likely than not proximately due to or the result of the Veteran's service-connected thoracolumbar spine disability, the examiner stated "see opinion and rationale given in previous exam."  And, once again, the examiner failed to comment on the likelihood that the Veteran's service-connected thoracolumbar spine disability had aggravated his neck disability.  Thus, as there remained no opinion addressing the issue of aggravation, and the examiner has once again failed to discuss the Veteran's lay history of neck problems, the Board must, once more, remand the claim for a new VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), Stegall v. West, 11 Vet. App. 268 (1998).
   
Accordingly, the case is REMANDED for the following action:

1. Procure an addendum opinion from an examiner different than the one who provided the May 2014 VA examination and the August 2014 addendum.  A new physical examination should be scheduled if the examiner believes that such is needed.  The claims folder should be provided to the examiner for review.  

The examiner should state whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed neck disability is:

a) related to the Veteran's active service,

b) proximately due to the Veteran's service-connected thoracolumbar spine disability, OR

c) aggravated by his service-connected thoracolumbar spine disability.


In rendering the requested opinion, the examiner should specifically consider and discuss the Veteran's contentions (including those set out in the most recent Brief of Appellant), the lay statements of record (i.e., experiencing chronic, intermittent, and progressively worsening neck pain since service), his service treatment records, his VA and private medical records, and the October 2009 hearing transcript.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A rationale for all requested opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, and allow an appropriate opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

